Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending and considered in this Non-Final Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Specification

The amendment to the Specification on 2/28/2019 has been entered.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2019 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the data processing module is adapted to provideof transforming the received electronic circular letter into a electronic sea shipping .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “and wherein the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of vessels' proposals…;” “the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of application for freight transportation…”; and “the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of a transportation facility functioning…” in claim 1 contain typographical errors, as emboldened above, that render the claim indefinite. It is unclear if the “the hardware module” is intended to contain the “central server” or to be connected to the “central server” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, Examiner interprets the claimed language as “and wherein the hardware modulewith the central server at least one database that contains data on peculiarities and/or conditions of vessels' proposals…;” “the hardware module with the central server at least one database that contains data on peculiarities and/or conditions of application for freight transportation…”; and “the hardware module with the central server at least one database that contains data on peculiarities and/or conditions of a transportation facility functioning…” Appropriate correction is required.

Claim 1 recites “wherein the data processing module is adapted to provide of generation complex of the personal accounts of participants of open freight market and complex of the personal accounts of transport infrastructure subjects, ensuring the functioning of open freight market, via website and/or via software client, installed on the external device of a user." There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 1 recites “the data processing module is adapted to provide of receiving and storing data of the complex of the applications for freight transportation and complex of the applications on the proposals of vessels in form of electronic circular letters using e-mail service and/or using manual input and/or using data carrier through the personal account of participant of open freight market."  There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 9 recites the limitation "…preliminary determined system of criteria by means of dividing the permissible set of these applications, meeting the mentioned above criteria, with further automatic binding of data on the proper applications with the data on the proper cargos and/or vessels and sending of data on the proper cargos and/or vessels onto the external device of a user…"  There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

The term "…automatic finding of submitted irrelevant applications in the system according to preliminary determined system of criteria by means of dividing the permissible set of these applications, meeting the mentioned above criteria, with further automatic binding of data on the proper applications with the data on the proper cargos and/or vessels and sending of data on the proper cargos and/or vessels onto the external device of a user using the personal account of participants of open freight market and data on relevant applications onto the external device of a user…" in claim 9 is a relative term which renders the claim indefinite.  The term "…automatic finding of submitted irrelevant applications in the system according to preliminary determined system of criteria by means of dividing the permissible set of these applications, meeting the mentioned above criteria, with further automatic binding of data on the proper applications with the data on the proper cargos and/or vessels and sending of data on the proper cargos and/or vessels onto the external device of a user using the personal account of participants of open freight market and data on relevant applications onto the external device of a user…" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, it is unclear how an application is permissible. Because there is a lack of antecedent basis, do the permissible set of “these applications” refer to the irrelevant applications or just applications in general. Also, what deems an application or cargo proper or relevant? Considering an irrelevant application is according to a preliminary determined system of criteria, would relevant applications be considered the same as permissible applications (i.e. meeting the mentioned above criteria? Appropriate correction is required.

The term "wherein the module of the contract performance monitoring is implemented in the form of active chart, stimulating vessel traffic and transactions with cargo/vessel, in particular, cargo passage, ballast passage, freight handling, discharge of cargo, vessel demurrage in port/at anchorage in expectation of loading/discharging/servicing, vessel demurrage in port/at anchorage/in the vessel repairing yard because of damage, waiting for maintenance repair of vessel" in claim 12 is an unclear term which renders the claim indefinite.  The term "in particular, cargo passage, ballast passage, freight handling, discharge of cargo, vessel demurrage in port/at anchorage in expectation of loading/discharging/servicing, vessel demurrage in port/at anchorage/in the vessel repairing yard because of damage, waiting for maintenance repair of vessel" seems to be missing a conjunction. Therefore it is unclear to what degree the stimulated vessel traffic and transactions comprise a cargo passage, ballast passage, freight handling, discharge of cargo, vessel demurrage in port/at anchorage in expectation of loading/discharging/servicing, vessel demurrage in port/at anchorage/in the vessel repairing yard because of damage, waiting for maintenance repair of vessel, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, Examiner interprets the claimed language as “wherein the module of the contract performance monitoring is implemented in the form of active chart, stimulating vessel traffic and transactions with cargo/vessel, in particular, cargo passage, ballast passage, freight handling, discharge of cargo, vessel demurrage in port/at anchorage in expectation of loading/discharging/servicing, vessel demurrage in port/at anchorage/in the vessel repairing yard because of damage, or waiting for maintenance repair of vessel.” Appropriate correction is required.

Claim 13 recites the limitation "wherein the data processing module comprises a data search module in the mentioned above databases according to criteria, set using the personal account of participant of open freight market and/or using the personal account of transport infrastructure subject."  There is insufficient antecedent basis for this limitation in the claim. Examiner is unsure which databases the claim is referring to in this claim. For purposes of examination, Examiner interprets “the mentioned above databases” as just a database. Additionally, Examiner notes that there is a typographical error in the claim: “according to criteria, set using the personal account.” Examiner believes that comma between criteria and set should be omitted. Appropriate correction is required.

Claim 15 recites the limitation "…interacting through a database operations module with the mentioned above databases and at least one database of parsing rules."  There is insufficient antecedent basis for this limitation in the claim. Examiner is unsure which databases the claim is referring to in this claim. For purposes of examination, Examiner interprets “the mentioned above databases” as just a database. Appropriate correction is required.

The term “"source data"-"module 1 (processed data)+"source data"-,"module 2 (processed data)+"source data"---*.. "module N (processed data)+"source data" -"module(N+l) (processed data)+"source data", where every further module contains the processed data from the previous module of chain and data, submitted to the input of the previous module of chain” in claim 16 is an unclear term which renders the claim indefinite. The symbols indicating the module of chain and the scheme or relation between the modules and source data in the term “"source data"-"module 1 (processed data)+"source data"-,"module 2 (processed data)+"source data"---*.. "module N (processed data)+"source data" -"module(N+l) (processed data)+"source data", where every further module contains the processed data from the previous module of chain and data, submitted to the input of the previous module of chain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim 17 recites “wherein the data processing module comprises located on the server a module of simulation of the equitable freight rate establishment process with regard to pair of the applications or complex of the relevant applications in open freight market under the initially set and changed conditions with further generation of the electronic sea shipping contract.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 18 recites “…an application server, located in the cloud storage and interacting via API system with the software client…” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claims 2-24 depend on Claim 1 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim 25 recites the limitation “receiving by the central server of data of a complex of applications … using physical media through the personal account of participant of open freight market in the form of electronic circular letters” in claim 25. There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation ”a complex of applications on proposals of vessels”, and the claim also recites “(offering tonnage)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 25 recites the limitation “receiving by the central server of data of a complex of applications … using physical media through the personal account of participant of open freight market in the form of electronic circular letters.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 25 recites the limitation “generation of a number of the relevant applications and data on the peculiarities and/or conditions of the vessels' proposals as to the transportation of cargo for further agreement of the contract data by means of message exchange between the personal accounts of participants of open freight market” in claim 25. There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 25 recites the limitation “transformation of the number of the relevant applications into the electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects, using the data processing module.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claims 26-28 depend on Claim 25 and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim 26 recites “providing the electronic sea shipping contract is available in paper hard copy, executed in accordance with the standards of documenting carriage of freights by sea.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 27 recites “the recognized current data on the parameters of demand for tonnage and tonnage offerings transferred to the database of applications for the purpose of creation of single information complex with data in ever-growing and updating global data bases of the system in format, allowing to transform them in an automated module automated of solution generating to determine a variety of the relevant applications by displaying space of input data on the decision space.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

Claim 28 recites “allowing the insert of data preferably of the financial result of vessel operation using the personal account of participant of open freight market.” There is insufficient antecedent basis for the italicized and emboldened language for this limitation in the claim. Appropriate correction is required.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed open freight market simulation system in claims 1-24 and the claimed method in claims 25-28 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-28.

In accordance with Step 2A, Prong One, Claims 1-28 are rejected because the claimed invention is directed to the abstract idea of determining an order to be charged without significantly more. The independent claim(s) recite(s):
	e-mail sending/receiving media
data on peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with a created personal account of participants of open freight market
data on peculiarities and/or conditions of application for freight transportation, associated with a created personal account of participants of open freight market;
 data on peculiarities and/or conditions of a transportation facility functioning, associated with a created personal account of transport infrastructure subjects; and 
  wherein the data processing module is adapted to provide of generation complex of the personal accounts of participants of open freight market and complex of the personal accounts of transport infrastructure subjects, ensuring the functioning of open freight market, via website and/or via software client, installed on the external device of a user: - 
the data processing module is adapted to provide of receiving and storing data of the complex of the applications for freight transportation and complex of the applications on the proposals of vessels in form of electronic circular letters using e-mail service and/or using manual input and/or using data carrier through the personal account of participant of open freight market; 
 the data processing module comprises a module of generation of at least one internal database, containing data on the complex of the applications for freight transportation; 
 the data processing module comprises a module of generation of at least one internal database, containing data on the complex of the applications on the proposals of vessels; and 
the data processing module is adapted to provideof transforming the received electronic circular letters into a electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects; and
that contains data of the generated electronic sea shipping contracts, associated with the received applications and/or the personal accounts of users. 
	receiving … data of a complex of applications for freight transportation and a complex of applications on proposals of vessels (offering tonnage) in form of electronic circular letters using e-mail service and/or using manual input and/or using physical media through the personal account of participant of open freight market in the form of electronic circular letters; 
generation of a number of the relevant applications and data on the peculiarities and/or conditions of the vessels' proposals as to the transportation of cargo for further agreement of the contract data by means of message exchange between the personal accounts of participants of open freight market: 
transformation of the number of the relevant applications into the electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects, using the data processing module; 
the application data for freight transportation and data of the created electronic sea shipping contract in a database, connected with the central server; and 
sending the electronic sea shipping contract .. using the personal account of participant of open freight market and personal account of transport infrastructure subject.

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the use of an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means; wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module contains connected with the central server at least one database; geo-systems external servers and with geo-devices for receiving/transmitting data (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.); storing data (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” (i.e. “decides an order in which the plurality of vehicles are charged” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a computer-readable medium and apparatus to receive and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claims only recites the additional elements – an open freight market simulation system comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: at least one central server; and a complex of external devices of users, connected with the central server by data interchange means; wherein the central server is connected with the central server by data interchange means; wherein the central server is connected with external e-mail servers; the hardware module contains connected with the central server at least one database; geo-systems external servers and with geo-devices are recited at a high-level of generality (i.e., as a generic computing components performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted that the courts have recognized that “receiving, processing, and storing data” (i.e. “one database that contains data on peculiarities and/or conditions;” “one internal database containing data on the complex of the applications and processing data;” etc.); and “receiving or transmitting data over a network (i.e. “sending/receiving media;” “receiving… data of the complex of the applications for freight transportation;” “obtaining the vessel’s geographical coordinates and cargo transported;” etc.), e.g., using the Internet to gather data” to be well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner ((MPEP 2106.05d (II)). Also, as noted in the Applicant’s Specification, “The central server can be arranged in cloud storage or of any other kind with the secure operating system. As the external user device one can use cell phone or smartphone, or desktop computer, or laptop, or netbook, or tablet computer, equipped with the central server 1 data exchange facility, data processing facilities and means for displaying data on the screen of an external user device… the system can be connected with any external data bases” (See Specification pgs. 27 and 42). From the interpretation of the Specification and the MPEP, the claimed additional physical elements perform functions of the claimed invention that are operable on a general-purpose computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Further, the dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies. Taken as a whole and in any ordered limitation, the claimed invention clearly recites an abstract idea whose implementation is merely in the manner of “apply it” and thus fails to integrate the abstract idea into a practical exception and therefore is not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13-15, 17 and 20-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluss (US Patent, 6,463,419).

As per Claim 1, Kluss discloses an open freight market simulation system, which contains comprising hardware-software system including a hardware module and a data processing module, the hardware module comprising: 

a)	at least one central server (Kluss: See Fig. 1, embodiment 40 for central server.); and 

b)	a complex of external devices of users, connected with the central server by data interchange means (Kluss: Fig. 1 and Col. 4, lines 34-55: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site.); 

c)	wherein the central server is connected with external e-mail servers by e-mail sending/receiving media (Kluss: Fig. 1 and Col. 4, lines 34-55 and Col. 8 lines 29-40: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The network site maintains an email database for sending and receiving electronic mail messages.);
 
d)	and wherein the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with a created personal account of participants of open freight market (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 11, lines 44-54: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations/proposals may be communicated via email between a charterer and ship owner. After searching for an acceptable ship, a user may request or apply for negotiations or present a proposal/offer with a ship owner. After negotiations, an agreement on the offer is reached to establish a contract. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. conditions of vessel proposals). This database serves to preserve agreements entered into by subscribers of the network site. Subscribers are users that have a personal account profile.); 

e)	the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of application for freight transportation, associated with a created personal account of participants of open freight market (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. A charterer can access ship and cargo data in a ship database (embodiment 47) to inquire about cargo requirements in a ship to initiate an application for negotiations for a charter (i.e. conditions of application for freight transportation). Charterers are users that have a personal account profile.); and 

f)	the hardware module contains connected with the central server at least one database that contains data on peculiarities and/or conditions of a transportation facility functioning, associated with a created personal account of transport infrastructure subjects  (Kluss: Fig. 1-3, 5 and Col. 1, lines 24-32, Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The memory comprising the databases may be internal or external (See Col 5, lines 63-66). Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. The ship owners a representatives/owners of the ships on market (i.e. transport infrastructure subjects). Fig. 5 is the profile database that holds the personal accounts for the participants. See also Fig. 3 for ship condition information.); and 

g)	wherein the data processing module is adapted to provide of generation complex of the personal accounts of participants of open freight market and complex of the personal accounts of transport infrastructure subjects, ensuring the functioning of open freight market, via website and/or via software client, installed on the external device of a user (Kluss: Fig. 1-2 and Col. 1, lines 24-32, Col. 4, lines 34-55-Col. 5; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The network site hosts a community of servers with software programs to function the market through a network. The memory comprising the databases may be internal or external (See Col 5, lines 63-66). Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. The ship owners a representatives/owners of the ships on market (i.e. transport infrastructure subjects);

h)	the data processing module is adapted to provide of receiving and storing data of the complex of the applications for freight transportation and complex of the applications on the proposals of vessels in form of electronic circular letters using e-mail service and/or using manual input and/or using data carrier through the personal account of participant of open freight market (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 45-65; Col. 9; Col. 11, lines 44-54: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations/proposals may be communicated via email between a charterer and ship owner. After searching for an acceptable ship, a user may request or apply for negotiations or present a proposal/offer with a ship owner. After negotiations, an agreement on the offer is reached to establish a contract. An agreement of a contract between a charterer and a ship owner may be stored in a contract database and sent via e-mail. A contract database (embodiment 48) store a plurality of contract associated with the charterers and ship owners. See Fig. 5 for personal accounts for all participants (i.e. charterers and ship owners).). 

i)	the data processing module comprises a module of generation of at least one internal database, containing data on the complex of the applications for freight transportation (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The memory comprising the databases m be internal or external (See Col 5, lines 63-66). A charterer can access ship and cargo data in a ship database (embodiment 47) to inquire about cargo requirements in a ship to initiate an application for negotiations for a charter (i.e. conditions of application for freight transportation). Charterers are users that have a personal account profile.); 

j)	the data processing module contains comprises a module of generation of at least one internal database, containing data on the complex of the applications on the proposals of vessels (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The memory comprising the databases m be internal or external (See Col 5, lines 63-66). A charterer can access ship and cargo data in a ship database (embodiment 47) to inquire about cargo requirements in a ship to initiate an application for negotiations for a charter (i.e. conditions of application for freight transportation). Charterers are users that have a personal account profile.); and 

k)	the data processing module is adapted to provideof transforming the received electronic circular letters into a electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects (Kluss: Fig. 1-2 and 16 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 8, lines 14-24: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. A ship selection can be made be a charterer and a negotiation on the cargo ship may be finalized, where the pertinent forms are bound into a contract document and stored in the contract database. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. data on vessel in shipping contract). This database serves to preserve agreements entered into by subscribers of the network site. Clauses regarding contracts may store information such as loading and discharge ports, time of arrival, etc. All users in the system have a personal account profile. Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. The ship owners a representatives/owners of the ships on market (i.e. transport infrastructure subjects).); and 

l)	wherein the central server is connected with at least one database that contains data of the generated electronic sea shipping contracts, associated with the received applications and/or the personal accounts of users (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 8, lines 14-24, Col. 11, lines 44-53: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. After searching for an acceptable ship, a user may request or apply for negotiations with a ship owner. After negotiations, an agreement is reached and a contract is established. A contract database (embodiment 48) store a plurality of contract associated with the ship owner. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. data in shipping contract). All users (including subscribers) in the system have a personal account profile.). 

As per Claim 5, Kluss discloses the system according to claim 1, wherein the central server is connected with the external devices of users for the purpose of obtaining installation data of software client onto the external device of a user (Kluss: Fig. 1-2 and Col. 4, lines 34-55; and Col. 5, lines 10-20: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2.).

As per Claim 6, Kluss discloses the system according to claim 1, wherein the data processing module comprises a module of forming and visualization of data on demand for tonnage and tonnage offering and changes of the specified data (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 45-65 and Col. 21-22: The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for visualization of data. See Col. 21-22 for a contract where a tonnage capacity for cargo; gross registered tonnage; net tonnage is recorded. See Col. 18 where modifications and changes to the specified ship data is indicated.).

As per Claim 7, Kluss discloses the system according to claim 1, wherein the data processing module comprises a module of data exchange between participants of open freight market by means of the personal accounts of participants of open freight market and of data exchange with transport infrastructure subjects (Kluss: Fig. 1-2, 5 and Col. 1, lines 24-32, Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The memory comprising the databases may be internal or external (See Col 5, lines 63-66). Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. The ship owners a representatives/owners of the ships on market (i.e. transport infrastructure subjects). Fig. 5 is the profile database that holds the personal accounts for the participants).

As per Claim 8, Kluss discloses the system according to claim 1; wherein the data processing module comprises an automated module of the solution generating connected with at least one database that contains data of the application for freight transportation; and with at least with one database containing data of the peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with the personal account of transport infrastructure subjects of open freight market (Col. 14-Col. 15: A charterer may enter a search request for cargo and the system may return a list of matching cargo. A charterer may inquire/apply about a particular listing allowing a ship owner to make an offer or proposal containing ship vessel conditions such as quantity of cargo, cargo type, a discharge requirement, a cargo range, the number of laydays required, a rate to be paid, a demurrage rate, desired rider clauses for the fixture, and the like. This information is stored in the offer database and automatically sent to the charterer. See Fig. 5 where the ship owner/ transport infrastructure subject must have a personal account.).

As per Claim 9, Kluss discloses the system according to claim 8, wherein the automated module of solution generating is connected by means of API system with the software client on the external devices of users for automatic finding of submitted irrelevant applications in the system according to preliminary determined system of criteria by means of dividing the permissible set of these applications, meeting the mentioned above criteria, with further automatic binding of data on the proper applications with the data on the proper cargos and/or vessels and sending of data on the proper cargos and/or vessels onto the external device of a user using the personal account of participants of open freight market and data on relevant applications onto the external device of a user using personal account of transport infrastructure subjects (Kluss: Fig. 16 and 19A and Col. 2, lines 4-23; Cols. 4, lines 56-Col. 5 lines 1-19; Col. 9, lines 23-41; Col. 10, lines 54-Col. 11, lines 1-10; and Col. 12 lines 56-62: A charterer or ship owner may communicate with the server and network site through remote terminals over the computer network. The network site has a processor operatively connect to a memory which store an operating system and application programs (i.e. API system). The charterer must long in to their personal account using an i.d. and password. The charterer may search available ship and cargo data entered by a plurality of ship owners (i.e. data like current position, availability, etc.). A charterer may enter any other desired criteria or parameters. The system then automatically provides a list of relevant or proper cargos available for display on the network site to the remote terminal of the charterer.).

As per Claim 10, Kluss discloses the system according to claim 1, wherein the data processing module comprises a module of data exchange for agreement of terms and conditions, including establishment of equitable freight rate for participants of open freight market with regard to at least one pair of the applications or complex of the relevant applications (Kluss: Fig. 16 and Col. 9: A charterer inquires/requests via a remote terminal if a ship owner has ship information that match cargo requirements. Negotiations between a charterer and a ship owner is initiated from this request. See rate and terms agreeable in Fig. 16. If negotiations are successful and term conditions are agreed, a contract is stored in the contract database.).

As per Claim 13, Kluss discloses the system according to claim 1, wherein the data processing module comprises a data search module in the mentioned above databases according to criteria, set using the personal account of participant of open freight market and/or using the personal account of transport infrastructure subject (Kluss: Fig. 16 and 19A and Col. 2, lines 4-23; Cols. 4, lines 56-Col. 5 lines 1-19; Col. 9, lines 23-41; Col. 10, lines 54-Col. 11, lines 1-10; and Col. 12 lines 56-62: A charterer or ship owner may communicate with the server and network site through remote terminals over the computer network. The network site has a processor operatively connect to a memory which store an operating system and application programs (i.e. API system). The charterer must long in to their personal account using an i.d. and password. The charterer may search the system for an available ship and cargo data entered by a plurality of ship owners (i.e. data like current position, availability, etc.). A charterer may enter any other desired criteria or parameters. The system then automatically provides a list of relevant or proper cargos available for display on the network site to the remote terminal of the charterer.).

As per Claim 14, Kluss discloses the system according to claim 1, wherein the data processing module comprises a data recognition module, which recognizes tonnage offering, including data as follows: name and identification codes of vessels, vessel operating characteristics, position of vessels, date of opening of a vessel, requirements to cargos and essential conditions of transaction, and data on demands for tonnage, including the following data: description of cargos, qualitative and quantitative characteristics of cargos, dimensioning specifications, lay can, conditions of transport, significant conditions of transaction, submitting in electronic form prepared in any form via e-mail service and/or via physical media and/or via manual input by means of website and/or via software client (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 45-65 and Col. 21-22 and Col. 9: The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations and an agreement of a contract between a charterer and a ship owner may be stored in a contract database and sent via e-mail. A contract database (embodiment 48) store a plurality of contract associated with the charterers and ship owners. The contract database may have a plurality of fields for visualization of data. See Col. 21-22 for a contract where a tonnage capacity for cargo; gross registered tonnage; net tonnage is recorded. Also recorded, is the name and identification of the vessel, vessel operating description and position, capacity for cargo, year built , dimension specification and conditions, conditions of transport, lay days and other requirements and conditions.).

As per Claim 15, Kluss discloses the system according to claim 14, wherein the data recognition module represents an installed on the central server a system of collective partially automatically teachable recognition of electronic circular letters, interacting through a database operations module with the mentioned above databases and at least one database of parsing rules (Kluss: Fig. 15, 17 and Col. 7 lines 5-17 and 50-67: See Fig. 15 for example of detailed electronic forms or documents are communicated between users. The system recognizes an agreement on a contract document and stores the contract in a contract database. See process with parsing rules and the communication of electric letters (i.e. reports, trade sheets, forms, etc.) in Fig. 17. See Col. 14, lines 20-26 where an offer database may also have parsing rules to parse an offer and transmit to a user.).

As per Claim 17, Kluss discloses the system according to claim 1, wherein the data processing module comprises located on the server a module of simulation of the equitable freight rate establishment process with regard to pair of the applications or complex of the relevant applications in open freight market under the initially set and changed conditions with further generation of the electronic sea shipping contract (Kluss: Fig. 4 and Col. 6, lines 45-64: A contract database is stored on the central server. The stored contracts in the contracts database serve as a model or simulation for contract negotiations, whereas they have pre-established rates associated with cargo types, cargo quantities, load ranges, etc. This information provides current market conditions for contracting parties negotiating a current shipping contract.).


As per Claim 20, Kluss discloses the system according to claim 1, wherein the data processing module comprises a data transfer module, which transfers data related to the sea shipping contract as a PDF file onto the central server and for storage in the database with an opportunity to send e-mails onto the external devices of users, containing data on the changed transaction/vessel status (Kluss: Fig. 1 and Col. 9, lines 22-55: Negotiations are made between a charterer and a ship owner to complete a contract. A charterer and ship owner, on their respective remote terminals, can finalize an agreement on a sea shipping contract via e-mail. The contract is stored on the central server in the contract database. See Col. 17 where the system may modify the contract into a print standard form (i.e. pdf). See Fig. 28 where the transaction status of the vessel is modified and sent to the charterer.).

As per Claim 21, Kluss discloses the system according to claim 1, wherein the data processing module comprises a single program block with various levels of access (Kluss: Fig. 17 and Col. 7 lines 5-17 and 50-67: The network site is encrypted and require users, such as charterers and ship owners, to have login identification and passwords to have individual access for the databases on the central server. See process with parsing rules in Fig. 17. Examiner notes that various levels of access are granted as access is different for a charterer and ship owner.).

As per Claim 22, Kluss discloses the system according to claim 1, wherein the data processing module comprises a module of forming databases of parsing rules with individual access level (Kluss: Fig. 17 and Col. 7 lines 5-17 and 50-67: The network site is encrypted and require users, such as charterers and ship owners, to have login identification and passwords to have individual access for the databases on the central server. See process with parsing rules in Fig. 17.).

As per Claim 23, Kluss discloses the system according to claim 1, wherein the package data processing module has an architecture in the form of scalable modules, united in a single point of the system entry for all external devices of users (Kluss: Fig. 1-2 and Col. 4, lines 34-67-Col. 5 lines 1-20: See Fig. 1 where all remote terminals of users are united at a single point of the server. The architecture is scalable as the server hosts a network site (i.e. web scalable) that comprises memory components storing application programs.).

As per Claim 24, Kluss discloses the system according to claim 1, wherein as the external user device one used cell phone or smartphone, or desktop computer, or laptop, or netbook, or tablet computer, equipped with the central server data exchange means, data processing means and means for displaying data on screen of the external user device (Kluss: Col. 4 and Col. 5, lines 42-53: Remote terminals or the external user devices may be any computing device, such as a personal computer, a workstation, a network terminal, a wireless Internet access device or any other device that can communicate with the network site over the computer network. Remote terminals have a display and printer. See Fig. 1 where the remote devices a communicatively coupled to the central server through a computer network.).

As per Claim 25, Kluss discloses an open freight market display method, which includes comprising: 
a)	organization of complex of personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects on a central server of at least one data processing module of a hardware-software system via website and/or software client, associated with the mentioned central server (Kluss: Fig. 1 and 5 and Col. 1, lines 24-32, Col. 4, lines 34-55-Col. 5; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The network site hosts a community of servers with software programs to function the market through a network. The memory comprising the databases may be internal or external (See Col 5, lines 63-66). Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. Fig. 5 demonstrates the personal accounts of participants); 

b)	receiving by the central server of data of a complex of applications for freight transportation and a complex of applications on proposals of vessels (offering tonnage) in form of electronic circular letters using e-mail service and/or using manual input and/or using physical media through the personal account of participant of open freight market in the form of electronic circular letters (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 45-65 and Col. 21-22 and Col. 9: The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations and an agreement of a contract between a charterer and a ship owner may be stored in a contract database and sent via e-mail. A contract database (embodiment 48) store a plurality of contract associated with the charterers and ship owners. The contract database may have a plurality of fields for visualization of data. See Fig 5 for personal accounts of charterers and ship owners. Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. See Col. 21-22 for a contract where a tonnage capacity for cargo; gross registered tonnage; net tonnage is recorded.); 

c)	generation of a database connected with the central server, which contains data on peculiarities and/or conditions of vessels' proposals as to the freight transportation, associated with the created personal account of participants of open freight market  (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 11, lines 44-54: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations/proposals may be communicated via email between a charterer and ship owner. After searching for an acceptable ship, a user may request or apply for negotiations or present a proposal/offer with a ship owner. After negotiations, an agreement on the offer is reached to establish a contract. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. conditions of vessel proposals). This database serves to preserve agreements entered into by subscribers of the network site. Subscribers are users that have a personal account profile.); 

d)	generation of a database connected with the central server, which contains data on peculiarities and/or conditions of the freight transportation by vessels, associated with the created personal account of participants of open freight market (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19; and Col. 9, lines, 9-50: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. A charterer can access ship and cargo data in a ship database (embodiment 47) to inquire about cargo requirements in a ship to initiate an application for negotiations for a charter (i.e. conditions of application for freight transportation). Charterers are users that have a personal account profile.); 

e)	generation of a number of the relevant applications and data on the peculiarities and/or conditions of the vessels' proposals as to the transportation of cargo for further agreement of the contract data by means of message exchange between the personal accounts of participants of open freight market (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 45-65; Col. 9; Col. 11, lines 44-54: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Negotiations/proposals may be communicated via email between a charterer and ship owner. After searching for an acceptable ship, a user may request or apply for negotiations or present a proposal/offer with a ship owner. After negotiations, an agreement on the offer is reached to establish a contract. An agreement of a contract between a charterer and a ship owner may be stored in a contract database and sent via e-mail. A contract database (embodiment 48) store a plurality of contract associated with the charterers and ship owners. See Fig. 5 for personal accounts for all participants (i.e. charterers and ship owners).).);
  
f)	transformation of the number of the relevant applications into the electronic sea shipping contract, containing data on cargo for transportation and data on vessel for transportation, as well as conditions for carriage of freight and port of departure and port of destination date using information, received from the personal accounts of participants of open freight market and complex of personal accounts of transport infrastructure subjects, using the data processing module (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 8, lines 14-24: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. data on vessel in shipping contract). This database serves to preserve agreements entered into by subscribers of the network site. Clauses regarding contracts may store information such as loading and discharge ports, time of arrival, etc. All users in the system have a personal account profile. Fig. 1 demonstrates that communicating/ data exchange means between participants (i.e. charterers and owners) on the open market. The ship owners a representatives/owners of the ships on market (i.e. transport infrastructure subjects).); 

g)	storage of the application data for freight transportation and data of the created electronic sea shipping contract in a database, connected with the central server (Kluss: Fig. 1-2 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 7, lines 1-17 and Col. 8, lines 14-24: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. The contract database may have a plurality of fields for storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, load ranges, discharge ranges, cargo rates, names of charterers, and other information that is determinable from typical charter party contracts (i.e. data in shipping contract). All users (including subscribers) in the system have a personal account profile.); and 

h)	sending the electronic sea shipping contract onto an external device of user using the personal account of participant of open freight market and personal account of transport infrastructure subject (Kluss: Fig. 1 and 5 and Col. 4, lines 34-55; Col. 6, lines 11-19, 45-65; Col. 9; Col. 11, lines 44-54: See Fig. 1 central server connected with a complex of remote user computing devices via a computer network or network site. The network site maintains an email database for sending and receiving electronic mail messages. Negotiations/proposals may be communicated via email between a charterer and ship owner. After searching for an acceptable ship, a user may request or apply for negotiations or present a proposal/offer with a ship owner. After negotiations, an agreement on the offer is reached to establish a contract. An agreement of a contract between a charterer and a ship owner may be stored in a contract database and sent via e-mail. A contract database (embodiment 48) store a plurality of contract associated with the charterers and ship owners. See Fig. 5 for personal accounts for all participants (i.e. charterers and ship owners).);

As per Claim 26, Kluss discloses the method according to claim 25, wherein comprising providing the electronic sea shipping contract is available in paper hard copy, executed in accordance with the standards of documenting carriage of freights by sea (Kluss: Fig. 1 and Col. 9, lines 22-55: Negotiations are made between a charterer and a ship owner to complete a contract. A charterer and ship owner, on their respective remote terminals, can finalize an agreement on a sea shipping contract via e-mail. The contract is stored on the central server in the contract database. See Col. 17 where the system may modify the contract into a print standard form for printing by a participant (i.e. hard copy).).

As per Claim 27, Kluss discloses the method according to claim 25, comprising transferring the recognized current data on the parameters of demand for tonnage and tonnage offerings transferred to the database of applications for the purpose of creation of single information complex with data in ever-growing and updating global data bases of the system in format, allowing to transform them in an automated module automated of solution generating to determine a variety of the relevant applications by displaying space of input data on the decision space (Kluss: Fig. 1-2 and 16 and Col. 4, lines 34-55; Col. 6, lines 45-65 and Col. 21-22: The remote computing devices are equipped with hardware and software and connected with managing databases in embodiments 46-58, see Fig. 2. Information regarding cargo ship parameters (i.e. tonnage) may be searched. A ship selection can be made be a charterer and a negotiation on the cargo ship may be finalized, where the pertinent forms are bound into a contract document and stored in the contract database. A contract database (embodiment 48) store a plurality of contract associated with the subscribers. The contract database may have a plurality of fields for visualization of data. See Col. 21-22 for a contract where a tonnage capacity for cargo; gross registered tonnage; net tonnage is transformed and recorded. See Col. 18 where modifications and changes to the specified ship data is indicated.).

As per Claim 28, Kluss discloses the method according to claim 25, comprising allowing the insert of data preferably of the financial result of vessel operation using the personal account of participant of open freight market for further automatic generation of a number of the relevant applications with parameters best fit to the specified result in the automated module of solution generating (Kluss: Fig. 16 and 19A and Col. 2, lines 4-23; Cols. 4, lines 56-Col. 5 lines 1-19; Col. 9, lines 23-41; Col. 10, lines 54-Col. 11, lines 1-10; and Col. 12 lines 56-62: A charterer or ship owner may communicate with the server and network site through remote terminals over the computer network. The network site has a processor operatively connect to a memory which store an operating system and application programs (i.e. API system). The charterer must long in to their personal account using an i.d. and password. The charterer may search the system for an available ship and cargo data entered by a plurality of ship owners (i.e. data like current position, availability, etc.). A charterer may enter any other desired criteria or parameters. The system then automatically provides a list of relevant or proper cargos available for display on the network site to the remote terminal of the charterer.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kluss (US Patent, 6,463,419) in view of Clarke et al. (US Patent Application Publication, 2016/0335593, hereinafter referred to as Clarke).

As per Claim 2, Kluss discloses the system according to claim 1.

Kluss does not explicitly disclose, however Clarke discloses wherein the central server is located in cloud storage (Clarke: ¶0038, 0042 and 0043: The data processing system operates as a networked computing device provides a cloud infrastructure with cloud database storage).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Kluss with Clarke’s cloud storage for storing cargo information because the references are analogous/compatible, since each is directed toward features of managing and storing cargo information, and because incorporating with Clarke’s cloud storage for storing cargo information in Kluss would have Kluss’ pursuit of effectively utilizing a network site to store application programs necessary for managing databases and presenting to users (See Kluss, Col. 6 lines 11-19); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Kluss discloses the system according to claim 1.

Kluss does not explicitly disclose, however Clarke discloses wherein the central server is connected with GEO-systems external servers and with GEO-devices of vessels via means of obtaining the vessel's geographical coordinates and cargo transported thereon (Clarke: ¶0054 and 0129 In accordance with a shipper or cargo request, a GPS or location sensor sense the location of the shipper/equipment to be transported. See 0129 where the server or processor is connected to the GPS sensor to detect the exact location (i.e. coordinates).).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Kluss with Clarke’s GPS location device for cargo transportation because the references are analogous/compatible, since each is directed toward features of managing and storing cargo information, and because incorporating with Clarke’s GPS location device for cargo transportation in Kluss would have Kluss’ pursuit of effectively enabling compliance with directions and routes as well as providing routing recommendations (See Kluss, Col. 40 and 42, lines 24-30); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Kluss discloses the system according to claim 1.
Kluss does not explicitly disclose, however Clarke discloses wherein the central server is connected with external servers of payment systems for purpose of financial transactions performance (Clarke: Fig. 16 and ¶0125 and 0146: The TCIS system is a server registered with a framework which serves as an intermediary for payment transfer from shipper and carrier account within carrier financial accounts from the user devices (See Fig. 16). The system includes and/or offers user device apps, location based services, and a payment processing services to link drivers and shippers, and enable contracting for shipping services.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Kluss with Clarke’s payment system for cargo transportation because the references are analogous/compatible, since each is directed toward features of managing and storing cargo information, and because incorporating with Clarke’s payment system for cargo transportation in Kluss would have Kluss’ pursuit of effectively paying a fee to an operator of a charter party (See Kluss, Col. 43 and claim 22); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 11, Kluss discloses the system according to claim 1.

Kluss does not explicitly disclose, however Clarke discloses wherein the data processing module comprises a module of the contract performance monitoring, including visualization of vessel traffic with cargo or without cargo by means of data of the external servers of GEO-systems and data of the GEO-devices of vessels (Clarke: ¶0054, 0111, 0117 and 0129 In accordance with a shipper or cargo request, a GPS or location sensor sense the location of the shipper/equipment to be transported. See ¶0129 where the server or processor is connected to the GPS sensor to detect the exact location (i.e. coordinates). A communication interface system may be presented with traffic reports.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Kluss with Clarke’s GPS location device for cargo transportation because the references are analogous/compatible, since each is directed toward features of managing and storing cargo information, and because incorporating with Clarke’s GPS location device for cargo transportation in Kluss would have Kluss’ pursuit of effectively enabling compliance with directions and routes as well as providing routing recommendations (See Kluss, Col. 40 and 42, lines 24-30); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Kluss in view of Clarke discloses the system according to claim 11, wherein the module of the contract performance monitoring is implemented in the form of active chart, stimulating vessel traffic and transactions with cargo/vessel, in particular, cargo passage, ballast passage, freight handling, discharge of cargo, vessel demurrage in port/at anchorage in expectation of loading/discharging/servicing, vessel demurrage in port/at anchorage/in the vessel repairing yard because of damage, waiting for maintenance repair of vessel (Kluss: Col. 6, lines 45-65: An active negotiating may utilize contracts stored in the contract database to simulate a transaction with respect to a plurality of fields including storing fixture dates, names of ships involved, cargo quantities involved, cargo types, load dates, 55 load ranges, discharge ranges, cargo rates, names of charterers, and other information.).

As per Claim 18, Kluss discloses the system according to claim 1.

Kluss does not explicitly disclose, however Clarke discloses further comprising an application server, located in the cloud storage and interacting via API system with the software client, located in cloud storage and on the external device of users a user (Clarke: ¶0038-0043: The data processing system is hardware with a software client. The data processing system operates as a networked computing device provides a cloud infrastructure with cloud database storage, where the system storage provides an application programmed thereon. The data processing system includes a network interface device and connects with external devices.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Kluss with Clarke’s cloud storage for storing cargo information because the references are analogous/compatible, since each is directed toward features of managing and storing cargo information, and because incorporating with Clarke’s cloud storage for storing cargo information in Kluss would have Kluss’ pursuit of effectively utilizing a network site to store application programs necessary for managing databases and presenting to users (See Kluss, Col. 6 lines 11-19); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Kluss in view of Clarke discloses the system according to claim 18, wherein the application server is adapted to provide of the following processes in virtual space: visualization of demand for tonnage and tonnage offering in real-time mode on the information output data displaying characteristics and conditions of vessels' proposals and applications for freight transportation and/or visualization of supply and demand change in the open freight market in real-time mode and/or visualization of function of the automated module of the solution generating and/or visualization of interaction between components of the system for displaying the chosen vessel/cargo matches and vice versa on the external device of user (Kluss: Fig. 16 and 19A and Col. 2, lines 4-23; Col. 9, lines 23-29; Col. 11, lines 1-10; and Col. 12 lines 56-62:The present invention provides a matching step to display match ship descriptions available on the network site to the remote terminal of the charterer.).

Allowable over the prior art
Claim 16 is allowable over the prior art for the following reasons:  Claim 16 recites a particular chain order scheme structure that is not taught by the prior art.  In particular, the prior art of record does not teach the limitations directed to a structure of add-in modules in chain order according to the scheme as follows: "source data"-"module 1 (processed data)+"source data"-,"module 2 (processed data)+"source data"---*.. "module N (processed data)+"source data" -"module(N+l) (processed data)+"source data", where every further module contains the processed data from the previous module of chain and data, thus rendering claim 16 as allowable over the prior art.  These claims are not allowed, however, because they remain rejected under 35 USC 112 and 101, as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sharp et al. (US 2002/0111892): This invention relates to a marketplace and management system related thereto. In particular, it relates to a marketplace for freight transportation and the systems necessary to support such a marketplace.

Kocis et al. (US 2009/0187450): A computer modeling application is disclosed for finding the optimal solution to maximize total net margin, for the assignment of vehicles (e.g., especially vessels) in an available fleet to perform a set of voyages to transport cargo comprising one or more bulk products during a planning period, as well as an apparatus and method employing the same.

Siig et al. (US 2014/0058775): A Global Supply Chain Intelligence system ("GSCI") adapted to predict, discover and verify commodity trade flows. Creating and maintaining a dataset that tracks real and near real-time commodity flows as they happen as an input to the GSCI. The dataset used in a business intelligence process within the GSCI to arrive at an output, such as a predicted price behavior, a price alert, a risk alert, etc.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334.  The examiner can normally be reached on 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683